Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/25/2020 has been entered. Claims 1-15 are pending.
Applicant’s amendment to the claims have overcome 112 rejections and objections previously set forth in the Non-Final Office Action notified on 09/03/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, is/are rejected under 35 U.S.C. 102 as being anticipated by Lei (US 6618207).
Regarding claim 1, Lei discloses an objective lens (lenses for endoscope shown in FIGS. 1b, 1c; reproduced below for convenience) for an endoscope comprises an object-side lens element including a plane-convex rod lens (Positive lens comprising surfaces 3 and 4; lens comprising surfaces 9, 10; FIGS.1b, 1c; left hand side lenses are object-side lenses in FIG. 1b; col. 4, lines 52-57) and an image-side lens element including a biconvex lens (lens comprising surface, 19 and 20; FIG. 1c) arranged at an image-side end of the objective lens (right side lenses 
the object-side lens element further includes a plane-convex first lens (In FIG. 1c; presence of a parallel plate comprising surfaces 1, 2, formed from glass effectively provides a doublet lens having plane concave structure. Lens comprising surfaces 3 and 4; FIGS. 1b;) and a biconcave second lens (negative lens (In FIG. 1C, lens comprising surfaces 4 and 6; Presence of a convex lens (surfaces 3, 4) effectively provides a doublet convex lens comprising surfaces 4 and 6. ) which form a front lens arranged in this order on an object side of the plane-convex rod lens which forms a third lens (these lenses are in an order as shown in FIG. 1C), and 
the image-side lens element further includes a biconvex (lens comprising surfaces 14 and 15; FIG. 1c) fourth lens, a concave-plane (lens comprising surface 15 and 16; FIG.1c) fifth lens and a biconcave (lens comprising surface 17 and 18; FIG. 1C) sixth lens arranged in this order on an object side of the biconvex lens (lens comprising surface, 19 and 20; FIG. 1c) that is arranged at the image-side end of the objective lens and which forms a seventh lens (these lenses are in an order as shown in FIG. 1C).


    PNG
    media_image1.png
    476
    1036
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    554
    756
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    275
    695
    media_image3.png
    Greyscale


Regarding claim 3, Lei discloses wherein the biconvex fourth lens, the concave-plane fifth lens, the biconcave sixth lens and/or the biconvex seventh lens of the image-side lens element are cemented to each other (The second lens group has a plurality of cemented doublets. Claim 10; Note lenses in FIG. 1a right hand side; Lens elements are cemented to because cementing would provide a simple single element to maneuver and, contrary to individual meniscus lenses. Such elements can also be centered without problems. Col. 3, lines 44-54).
Regarding claim 4, Lei discloses wherein the plane-convex third lens is formed by a plane-convex rod lens and a glass rod which are cemented to each other (A combination of a lens surfaces 8, 9, and 10 is formed. FIG. 1b; Lens elements are cemented to because cementing would provide a simple single element to maneuver and, contrary to individual meniscus lenses. Cemented elements can be centered without problems. Col. 3, lines 44-54).
Regarding claims 6, 8, Lei discloses wherein the optical axis of the front lens is angled with respect to a longitudinal axis of an endoscope shaft of the endoscope, that between the biconcave second lens and the plane-convex third lens a prism  (Prism in FIG. 2) is arranged such that it causes a beam deflection from the optical axis of the front lens to the longitudinal axis of the endoscope shaft of the endoscope, and that the prism is cemented to the plane-convex third lens (Wedge-shaped prismatic elements are employed, which are equipped with reflected or 
Regarding claim 11, Lei discloses wherein the plane-convex first lens and the biconcave second lens are radially surrounded by a material such that the diameter of the front lens and the diameter of the plane-convex third lens are matched (As shown in FIG. 2, the lenses are radially surrounded by a material so that diameters of the lenses are matched.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Rogers (US 4178075).
Regarding claims 5, 9, Lei does not expressly disclose that the plane-convex first lens, the biconcave second lens, the plane-convex third lens, the biconvex fourth lens, the concave-plane fifth lens, at least one of the biconcave sixth lens or the biconvex seventh lens is made of flint glass. Rogers teaches that the lens elements are made of flint glass (concave element 4 made of a dispersive flint glass).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lei and make each of these lenses with a flint glass so .
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Takahashi (US 20030083551).
Regarding claim 7, Lei does not expressly disclose wherein in between the biconcave second lens and the prism a plane-parallel glass plate is arranged and cemented thereto. Takahashi teaches wherein in between the biconcave second lens (lens 1b of negative refractive power) and the prism (1c) a plane-parallel glass plate (parallel plate 1e; lens 1b of negative refractive power; FIG. 2a) is arranged and cemented thereto (FIG.2a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lei to include a plane-parallel glass plate as taught by Takahashi so that the optical path entering into the optical system could be adjusted.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Leiner (US 5554100).
Regarding claim 10, Lei does not expressly disclose wherein at least one of the plane- convex first lens, the biconcave second lens, the plane-convex third lens, the biconvex fourth lens, the concave-plane fifth lens, the biconcave sixth lens or the biconvex seventh lens has an antireflection coating. Leiner taches wherein at least one of the plane convex first lens, the biconcave second lens, the plane-convex third lens, the biconvex fourth lens, the concave-plane fifth lens, the biconcave sixth lens or the biconvex seventh lens has an antireflection coating (The convex surface of lens 448, 450 may be coated with a broad band anti-reflection coating to reduce reflection losses at the air-lens interface. Col. 10, lines 7-33).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Ivanovic (US 8366611).
Regarding claim 12, Lei does not expressly disclose wherein a sapphire glass window is arranged on the object side of the plane-convex first lens. Ivanovic teaches wherein a sapphire glass window is arranged on the object side of the plane-convex first lens (A transparent cover 13 (in the form of a sapphire glass) is inserted in the central opening 12 and soldered to the carrier 11, so that the central opening 12 and thus the distal end of the inner tube 7 are closed and hermetically sealed. The central opening 12 is used as the observation opening for the imaging optic 10. Col. 2, line 60-col. 3, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lei and include a transparent window as taught by Ivanovic for providing a sealed and transparent end (Col. 2, line 60-col. 3, line 10).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lei in view of Gao (US 20170119238).
Regarding claim 13, Lei does not expressly disclose wherein between the object-side lens element and the image-side lens element a mechanical separation point for exchanging the object-side lens element is arranged. Gao teaches between the object-side lens element and the image-side lens element a mechanical separation point for exchanging the object-side lens element is arranged (The design consists of two lens groups, which are separated by a physical aperture. Para [0060]).
. 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breidenthal (US 6139490) in view of Lei (US 6618207).
Regarding claim 14, Breidenthal discloses a stereoscopic objective lens comprising two objective lenses (endoscopes 24 and 25 and their lenses; FIGS. 2, 5), each objective lens having an object-side lens element (FIGS. 2, 5). Breidenthal does not expressly disclose each objective lens having an object-side lens element including a plane-convex rod lens and an image-side lens element including a biconvex lens arranged at an image-side end of the objective lens, wherein as viewed from the object side of the objective lens, each  object-side lens element includes a plane-convex first lens and a biconcave second lens which form a front lens  arranged in this order on an object side of the plane- convex rod lens which forms a third lens, and
 the image-side lens element includes a biconvex fourth lens, a concave-plane fifth lens and a biconcave sixth lens  arranged in this order on an object side of the biconvex lens that is arranged at the image-side end of the objective lens and which forms a seventh lens. Lei teaches 
each objective lens having an object-side lens element including a plane-convex rod lens and an image-side lens element including a biconvex lens arranged at an image-side end of the objective lens, wherein as viewed from the object side of the objective lens, each object-side lens element includes a plane-convex first lens and a biconcave second lens which form a front lens arranged in this order on an object side of the plane- convex rod lens which forms a third lens, and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Breidenthal to include lens arrangement as taught by Lei so that a distortion-free stereoscopic objective lens system could be produced (col. 3, lines 64-67 of Lei).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ivanovic (US 8366611) in view of Lei (US 6618207).
Regarding claim 15, Ivanovic discloses endoscope (endoscope 1; FIG. 2) comprising at least one objective lens having an object-side lens element (14 ), endoscope shaft (2) and an outer tube (6). Ivanovic does not expressly disclose a plane-convex rod lens and an image-side lens element including a biconvex lens arranged at an image-side end of the objective lens, 
wherein, as viewed from the object side of the objective lens,
the object-side lens element includes a plane-convex first lens and a biconcave second lens which form a front lens arranged in this order on an object side of the plane-convex rod lens which forms a third lens, and 
the image-side lens element includes a biconvex fourth lens, a concave-plane fifth lens and a biconcave sixth lens arranged in this order on an object side of the biconvex lens that is arranged at the image-side end of the objective lens and which forms a seventh lens. Lei teaches 
a plane-convex rod lens and an image-side lens element including a biconvex lens arranged at an image-side end of the objective lens, 

the object-side lens element includes a plane-convex first lens and a biconcave second lens which form a front lens arranged in this order on an object side of the plane-convex rod lens which forms a third lens, and 
the image-side lens element includes a biconvex fourth lens, a concave-plane fifth lens and a biconcave sixth lens arranged in this order on an object side of the biconvex lens that is arranged at the image-side end of the objective lens and which forms a seventh lens (discussed in reference to claim  1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ivanovic to include lens arrangement as taught by Lei so that a distortion-free eyepiece lens system could be produced (col. 3, lines 64-67 of Lei).

Response to Arguments
Applicant's arguments filed 11/25/2020 has been fully considered but they are not persuasive.
In FIG. 1c, reproduced below, effective lens portion shown by upward arrow (i.e. lens combination between plane surface 2 and convex surface 4) can be considered as plane-convex first lens, effective lens portion shown by downward arrow (i.e. lens combination between concave surface 4 and concave surface near 6) can be considered as biconcave second lens. Effective lens comprising the surfaces 8-10 can be considered as plane-convex rod lens (the third lens). The lens comprising the surface 14 is the biconvex lens (fourth lens), the lens comprising the surfaces 15, 16 is the concave plane lens (fifth lens), the lens comprising the surfaces 17, 18 

    PNG
    media_image1.png
    476
    1036
    media_image1.png
    Greyscale

Applicant is reminded that the claim language, “plane-convex first lens” reads on effective doublet lens formed by lens comprising surfaces 2 and 4. The same thing applies biconcave second lens. 
As stated above, applicants arguments are not persuasive at this time.

Conclusion



THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515.  The examiner can normally be reached on 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANHTUAN NGUYEN can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        2/12/21